832 F.2d 141
Rolando OTERO, Plaintiff-Appellant,v.UNITED STATES ATTORNEY GENERAL, State of Florida, RichardGerstein, Defendants-Appellees.
No. 87-5291.

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Nov. 13, 1987.
Rolando Otero, pro se.
Leon B. Kellner, U.S. Atty., Miami, Fla., Guy W. Harrison, Andrea M. Simonton, Linda Collins Hertz, Asst. U.S. Attys., Robert A. Butterworth, Atty. Gen., Dept. of Legal Affairs, Tallahassee, Fla., for State of Florida and Richard Gerstein.
Appeal from the United States District Court of the Southern District of Florida.
Before RONEY, Chief Judge, VANCE and CLARK, Circuit Judges.
PER CURIAM:


1
Rolando Otero filed a complaint seeking the issuance of a writ of mandamus to compel defendants to investigate and prosecute a former Florida State Attorney.  The district court properly dismissed the complaint with prejudice for two reasons.


2
First, a private citizen has no judicially cognizable interest in the prosecution or non-prosecution of another.  Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S. Ct. 1146, 1149, 35 L. Ed. 2d 536 (1973).


3
Second, prosecutorial discretion may not be controlled by a writ of mandamus.  Powell v. Katzenbach, 359 F.2d 234 (D.C.Cir.1965), cert. denied, 384 U.S. 906, 86 S. Ct. 1341, 16 L. Ed. 2d 359 (1966).


4
AFFIRMED.